                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:15-cv-01881-CJC-KESx                                   Date: September 13, 2019

Title: DR. CAMIL KREIT v. ACER CAPITAL GROUP INC., et al.


PRESENT:

         THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

               Jazmin Dorado                                     Not Present
              Courtroom Clerk                                   Court Reporter

       ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
             PLAINTIFF:                                      DEFENDANT:
                None Present                                     None Present



       PROCEEDINGS (IN CHAMBERS):                   ORDER TO SHOW CAUSE Why
                                                    Richard Woods Should Not Be
                                                    Sanctioned for Failing to Appear for
                                                    Judgment Debtor Examination


       In June 2017, the Court entered a money judgment in favor of Plaintiff Camil Kreit
(“Judgment Creditor”) and against Defendants including Richard Woods (“Judgment Debtor”).
(Dkt. 67.) The judgment against Judgment Debtor was based on default. (Dkt. 37.)

        In May 2017, attorney Jaclyn Carney filed a “Notice of Change of Attorney Business or
Contact Information” identifying herself as counsel for all Defendants. (Dkt. 62.) She
specifically identified herself as counsel of record for Richard Woods. (Dkt. 63.) She later
moved to withdraw, however, explaining that she had dealt only with Defendant Garcia who
falsely represented that he was authorized to retain counsel to represent the other Defendants,
including Judgment Debtor. (Dkt. 65 at 12.) Her motion to withdraw was granted. (Dkt. 68.)
Thus, neither Judgment Debtor nor a lawyer authorized to represent Judgment Debtor has ever
appeared in this lawsuit.

       On August 16, 2019, the Court ordered Judgment Debtor to appear at the Ronald Reagan
Federal Courthouse located at 411 W. Fourth Street in Santa Ana, California, on
September 10, 2019, at 10:00 a.m., for a judgment debtor examination. (Dkt. 84 [the “Order to
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

    Case No. 8:15-cv-01881-CJC-KESx                                        Date: September 13, 2019
                                                                                             Page 2

Appear”].) Judgment Creditor filed a “proof of service” declaration establishing that the Order
to Appear was personally served on Judgment Debtor on August 21, 2019. (Dkt. 89.)

        When the Court called the case on September 10, 2019, at 10:54 a.m., counsel for
Judgment Creditor was present, but Judgment Debtor was not present. Counsel advised the court
that although Judgment Debtor knew counsel’s contact information, Judgment Debtor had not
contacted counsel to reschedule or otherwise object to the judgment debtor examination.1

        “[A]n individual … may be served in a judicial district of the United States by …
following state law for serving a summons in an action brought in courts of general jurisdiction
in the state where the district court is located or where service is made[.]” Fed. R. Civ.
P. 4(e)(1). “California Civil Procedure Code § 415.40 allows the service of a person outside the
state by mailing the summons ‘to the person to be served’ by firstclass mail, return receipt
requested.” Azzawi v. Kellogg Brown & Root, 2015 U.S. Dist. LEXIS 145116 at *5 (E.D. Cal.
Oct. 26, 2015).

        Judgment Creditor shall mail this Order to Show Cause (“OSC”) via first class mail,
return receipt requested, to Judgment Debtor at the following address: Mr. Richard Woods,
140 Jellico Circle, Southlake, TX 76092. Judgment Creditor shall then file a Notice of Mail
Receipt identifying the date when the OSC was received at this address, per the return receipt.

        Within thirty (30) days of receiving the OSC via mail, Judgment Debtor shall show
cause in writing, if any he has, why he should not be sanctioned (monetarily or in some other
way) for failing to comply with the Order to Appear. His response should address
(1) whether/when he contacted counsel for Judgment Creditor, Mr. L. Richard Walton, and
(2) whether/when he arranged with Mr. Walton to appear in Santa Ana for a Judgment Debtor
examination. Judgment Debtor may mail his written response bearing the case number to the
Court at the following address: United States District Court, Ronald Reagan Federal Building
and U.S. Courthouse, 411 West 4th Street, Santa Ana, CA 92701-4516.

        If Judgment Debtor fails to timely respond to this OSC, then the Court may impose
sanctions including monetary sanctions, referring Judgment Debtor for contempt proceedings,
and/or issuing a bench warrant for Judgment Debtor’s arrest to secure his attendance at a
judgment debtor’s examination.

                                                                      Initials of Deputy Clerk JD


1
 Mr. Walton’s contact information is as follows: Walton & Walton, LLP, 4640 Admiralty Way,
5th Floor, Marina del Rey, California 90292; rwalton@taxtriallawyers.com; telephone:
(310) 496-5835.
